        Case 1:20-cv-01164-JDP Document 4 Filed 08/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                       UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9    JERRY DILLINGHAM,                                       Case No. 1:20-cv-01164 JDP

10                          Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
11             v.                                             TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE WITHIN 45 DAYS
12    A. FLORES, et al.,
13                          Defendants.
14

15            Plaintiff is a state prisoner proceeding without counsel in this civil rights action pursuant

16   to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or submitted an application to

17   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18            Accordingly, it is hereby ordered that:

19            Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25
     Dated:         August 21, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28   No. 205.
                                                          1
